


Exhibit 10.8
Schedule of Board Fees




The Compensation Committee and Board of Directors of Lakeland Financial
Corporation adopted the following fee schedule effective January 1, 2011:
 
Annual Director Retainer:
 
$
 25,000
   
Annual Audit Committee Chairman Retainer:
 
$
 29,000
   
Annual Lead Director and Compensation Committee Chairman Retainer:
 
$
 29,000
   
Annual Governance Committee Chairman Retainer:
 
$
26,000
   
Board Meeting
Fee:                                                                               
 
$
1,000
 
per meeting
Committee Meeting
Fee:                                                                               
 
$
 700
 
per meeting
Annual stock grant:
   
1,000
 
shares

